DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 10/21/21 have been fully considered and entered. Claims 1, 6 and 17 have been amended as requested. Claims 4-5, 10-13 and 15-16 are canceled as requested.   Applicant’s amendments are found patently distinguishable over the cited prior art of record and Applicant’s arguments are found persuasive of patentability for reasons set forth below. 

Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: Claims 1-3, 6-9, 14 and 17.
	With regard to independent claims 1 and 6, there is no known prior art which teach or suggest the claimed package for providing an enclosed interior environment capable of being sterilized, the package consisting of a gas permeable  fibrous nonwoven sheet structure consisting of polyethylene plexifilaments, polymeric tie layer, and package substrate, the nonwoven sheet structure having a first surface and a second surface; the enclosed interior environment being formed by sealing an area of contact  between the first surface of the nonwoven sheet structure and the package substrate,
the sealed area of contact being formed by the polymeric tie layer, wherein the first surface of the nonwoven sheet structure is pre-bonded with an embossed impression pattern at least within the sealed area of contact, and wherein the second surface of the nonwoven sheet structure is free of any
embossed pattern, and wherein the sealed area of contact being formed by the polymeric tie layer and
the first surface pre-bonded with an embossed impression pattern passes the dye

sheet from the polymeric tie layer.  Claims 2-3, 7-9, 14 and 17 are allowable as they depend either directly or indirectly from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789